EXHIBIT 32.2 CERTIFICATION OF VICE PRESIDENT OF CORPORATE FINANCE PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned, the Chief Financial Officer of Tongji Healthcare Group, Inc. (the "Company"), does hereby certify under the standards set forth and solely for the purposes of 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that the Quarterly Report on Form 10- Q/A of the Company for the quarter ended June 30, 2011 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and information contained in that Form 10- Q/A fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: August 16 , 2011 /s/ Eric Zhang Eric Zhang Chief Financial Officer
